DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. Claims 1, 4, 11, and 14 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 , 7, 9, 11-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (2,942,435) in view of Harada et al. (JP 2012237463A), hereafter referred to as “Harada” and Kästle et al. (DE 102018119831 A1), hereafter referred to as “Kästle.”

Regarding Claim 1: Nelson teaches an ice maker (17 and 19) comprising an assembly frame (33), a rotating body (32) rotatably attached to the assembly frame (via 43) to rotate about an axial direction (see Figure 4).
Nelson fails to teach a thermistor wire extending between a static end and a movable end fixed to the rotating body to move therewith, and a biasing spring fixed to the thermistor wire between the static end and the movable end, the biasing spring being in tensioned biased engagement with the thermistor wire and thereby motivating the movable end toward the static end.
Harada teaches a thermistor wire (75) fixed to a rotating body (71) and a biasing spring (76) fixed to the thermistor wire (wire of 75), the biasing spring (76) being in tensioned biased engagement with the thermistor wire (75, 76 is a spring). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a thermistor wire fixed to the rotating body, and a biasing spring fixed to the thermistor wire to the structure of Nelson as taught by Harada in order to advantageously measure the temperature of the ice tray during a freezing process and secure the measuring device to the tray (see Harada, paragraph [0005], lines 1-3).
Kästle teaches using a biasing spring (14) connected to a temperature sensor (11) in tensioned engagement to motivate a movable end (end of 15) to a static end (14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the biasing spring in tensioned engagement to motivate the movable end to the static end to the structure of Nelson modified supra as taught by Kästle order to advantageously measure the temperature of an object that undergoes motion by keeping the sensor in thermal contact (see Franz, paragraph [0021], lines 238-247). 

Regarding Claim 2: Nelson further teaches wherein the rotating body (32) comprises an ice tray (32) defining a cell (37) for receipt of water for freezing (via pipe 31 in freezer 18).

Regarding Claim 3: Nelson modified supra further teaches wherein the ice tray (32 of Nelson) comprises an upper face (see Figure 5 of Nelson) and a lower face (see Figure 6 of Nelson) opposite to the upper face (see Figure 5 of Nelson), wherein the cell is defined as a recess at the upper face, and wherein the movable end (at 44 of Nelson) of the thermistor wire (75 of Harada) is attached to the lower face (see Figure 3 of Harada).

Regarding Claim 4: Nelson modified supra further teaches wherein the rotating body (32 of Nelson) is configured to rotate about the axial direction between an ice-making receiving position to an ice-dispensing evacuation position (see Figures 4-6 of Nelson), and wherein the rotating body (32 of Nelson) rotates towards the static end (at 43 of Nelson) of the thermistor wire (75 of Harada) from a fill position to an expel position (see Figure 4 of Nelson).

Regarding Claim 5: Nelson modified supra fails to teach wherein the biasing spring is attached to the assembly frame.
Harada further teaches wherein the biasing spring (76) is attached to an assembly frame (74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the biasing spring is attached to the assembly frame to the structure of Nelson modified supra as taught by Harada in order to advantageously secure the spring to a stationary end (see Harada, Figure 3). 

Regarding Claim 7: Nelson modified supra further teaches wherein the biasing spring (76 of Harada) is jacketed over the thermistor wire (via 75a of Harada).

Regarding Claim 9: Nelson further teaches further comprising a storage bin (28) removably positioned below the rotating body (28 of Nelson) and the thermistor wire (75 of Harada) to receive ice from the ice maker (see Figure 2 of Nelson).

Regarding Claim 11: Nelson teaches a refrigerator appliance (Column 2, lines 27-30) comprising: a cabinet (15); an internal liner (surrounding insulation) positioned within the cabinet (15), the internal liner defining a chilled chamber (18); and an ice maker (17 and 19) mounted within the chilled chamber (18 in 15), the ice maker (17 and 19) comprising an assembly frame (33), a rotating body (32) rotatably attached to the assembly frame (via 43) to rotate about an axial direction (see Figure 4).
Nelson fails to teach a thermistor wire extending between a static end and a movable end fixed to the rotating body to move therewith, and a biasing spring fixed to the thermistor wire between the static end and the movable end, the biasing spring being in tensioned biased engagement with the thermistor wire and thereby motivating the movable end toward the static end.
Harada teaches a thermistor wire (75) fixed to a body (74) and a biasing spring (76) fixed to the thermistor wire (75), the biasing spring (76) being in biased engagement with the thermistor wire (75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a thermistor wire extending between a static end and a movable end fixed to the rotating body, and a biasing spring fixed to the thermistor wire the biasing spring being in biased engagement with the thermistor wire to the structure of Nelson as taught by Harada in order to advantageously measure the temperature of the ice tray during a freezing process and secure the measuring device to the tray (see Harada, paragraph [0005], lines 1-3).

Kästle teaches using a biasing spring (14) connected to a temperature sensor (11) in tensioned engagement to motivate a movable end (5) to a static end (2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the biasing spring in tensioned engagement to motivate the movable end to the static end to the structure of Nelson modified supra as taught by Kästle order to advantageously measure the temperature of and object that undergoes motion by keeping the sensor in thermal contact (see Franz, paragraph [0021], lines 238-247). 

Regarding Claim 12: Nelson further teaches wherein the rotating body (32) comprises an ice tray (32) defining a cell (37) for receipt of water for freezing (via pipe 31 in freezer 18).

Regarding Claim 13: Nelson modified supra further teaches wherein the ice tray (32 of Nelson) comprises an upper face (see Figure 5 of Nelson) and a lower face (see Figure 6 of Nelson) opposite to the upper face (see Figure 5 of Nelson), wherein the cell is defined as a recess at the upper face, and wherein the movable end (at 44 of Nelson) of the thermistor wire (75 of Harada) is attached to the lower face (see Figure 3 of Harada).

Regarding Claim 14: Nelson modified supra further teaches wherein the rotating body (32 of Nelson) is configured to rotate about the axial direction between an ice-making receiving position to an ice-dispensing evacuation position (see Figures 4-6 of Nelson), and wherein the rotating body (32 of Nelson) rotates towards the static end (at 43 of Nelson) of the thermistor wire (75 of Harada) from a fill position to an expel position (see Figure 4 of Nelson).

Regarding Claim 15: Nelson modified supra fails to teach wherein the biasing spring is attached to the assembly frame.
Harada further teaches wherein the biasing spring (76) is attached (via 40) to an assembly frame (74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the biasing spring is attached to the assembly frame to the structure of Nelson modified supra as taught by Harada in order to advantageously secure the spring to a stationary end (see Harada, paragraph [0005], lines 14-16). 

Regarding Claim 17: Nelson modified supra further teaches wherein the biasing spring (76 of Harada) is jacketed over the thermistor wire (via 75a of Harada).

Regarding Claim 19: Nelson further teaches further comprising a storage bin (28) removably positioned below the rotating body (28 of Nelson) and the thermistor wire (75 of Harada) to receive ice from the ice maker (see Figure 2 of Nelson).


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (2,942,435) in view of Harada et al. (JP 2012237463A), hereafter referred to as “Harada” and Kästle et al. (DE 102018119831 A1), hereafter referred to as “Kästle,” as applied to claims 1 and 11 above, and further in view of Hill et al. (5,992,167), hereafter referred to as “Hill.”

Regarding Claim 6: Nelson modified supra fails to teach further comprising an electronic plug spaced apart from the assembly frame, wherein the static end of the thermistor wire is attached to the electronic plug, and wherein the biasing spring is attached to the electronic plug.
Hill teaches an electronic plug (22a) spaced apart from an assembly frame (1), wherein a static end of a thermistor wire (22) is attached to the electronic plug (22a), and wherein a biasing spring (24) is attached to the electronic plug (via 23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided comprising an electronic plug spaced apart from the assembly frame, wherein the static end of the thermistor wire is attached to the electronic plug, and wherein the biasing spring is attached to the electronic plug to the structure of Nelson modified supra as taught by Hill in order to advantageously connect the thermistor to a circuit board of a controller (see Hill, Column 4, lines 1-5). 

Regarding Claim 16: Nelson modified supra fails to teach further comprising an electronic plug spaced apart from the assembly frame, wherein the static end of the thermistor wire is attached to the electronic plug, and wherein the biasing spring is attached to the electronic plug.
Hill teaches an electronic plug (22a) spaced apart from an assembly frame (1), wherein a static end of a thermistor wire (22) is attached to the electronic plug (22a), and wherein a biasing spring (24) is attached to the electronic plug (via 23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided comprising an electronic plug spaced apart from the assembly frame, wherein the static end of the thermistor wire is attached to the electronic plug, and wherein the biasing spring is attached to the electronic plug to the structure of Nelson modified supra as taught by Hill in order to advantageously connect the thermistor to a circuit board of a controller (see Hill, Column 4, lines 1-5). 


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (2,942,435) in view of Harada et al. (JP 2012237463A), hereafter referred to as “Harada” and Kästle et al. (DE 102018119831 A1), hereafter referred to as “Kästle,” as applied to claims 1 and 11 above, and further in view of Kondo et al. (JP2011012910A), hereafter referred to as “Kondo.”

Regarding Claim 8: Nelson modified supra further teaches comprising a conduit casing within which the biasing spring and the thermistor wire are held.
Kondo teaches a conduit casing (13) within which a biasing spring (11) and a thermistor wire (within 1) are held (see Figures 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a conduit casing within which the biasing spring and the thermistor wire are held to the structure of Nelson modified supra as taught by Kondo in order to advantageously prevent melting or damage to the spring or wire (Kondo, advantage paragraph).   

Regarding Claim 18: Nelson modified supra further teaches comprising a conduit casing within which the biasing spring and the thermistor wire are held.
Kondo teaches a conduit casing (13) within which a biasing spring (11) and a thermistor wire (within 1) are held (see Figures 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a conduit casing within which the biasing spring and the thermistor wire are held to the structure of Nelson modified supra as taught by Kondo in order to advantageously prevent melting or damage to the spring or wire (Kondo, advantage paragraph).   

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (2,942,435) in view of Harada et al. (JP 2012237463A), hereafter referred to as “Harada” and Kästle et al. (DE 102018119831 A1), hereafter referred to as “Kästle,” as applied to claims 1 and 11 above, and further in view of Saito et al. (US 2010/0005818 A1), hereafter referred to as “Saito.”

Regarding Claim 10: Nelson modified supra fails to teach wherein the biasing spring comprises a steel tension spring.
Saito teaches wherein a biasing spring comprises a steel tension spring (paragraph [0166], lines 1-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the biasing spring comprises a steel tension spring to the structure of Nelson modified supra as taught by Saito in order to advantageously prevent rust formation on the coil (see Nelson, paragraph [0166], lines 1-16). 

Regarding Claim 20: Nelson modified supra fails to teach wherein the biasing spring comprises a steel tension spring.
Saito teaches wherein a biasing spring comprises a steel tension spring (paragraph [0166], lines 1-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the biasing spring comprises a steel tension spring to the structure of Nelson modified supra as taught by Saito in order to advantageously prevent rust formation on the coil (see Nelson, paragraph [0166], lines 1-16). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nelson (3,143,863).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                     

                                                                                                                                                                                                 /ERIC S RUPPERT/Primary Examiner, Art Unit 3763